Appeal from order, Supreme Court, New York County (Eileen A. Rakower, J.), entered October 27, 2008, which vacated respondent Dormitory Authority’s acceptance of the bid from respondent Les Construction Beauce-Atlas, unanimously dismissed, without costs, as moot.
Subsequent to the order appealed from, the Dormitory Authority awarded the contract to petitioner, which has since completed the work. Any exception to the mootness doctrine requires “(1) a likelihood of repetition, either between the parties or among other members of the public; (2) a phenomenon typically evading review; and (3) a showing of significant or *496important questions not previously passed on” (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). The Dormitory Authority has satisfied the second requirement, and petitioner does not contest the third. However, neither respondent has presented facts showing a likelihood of repetition. Concur— Mazzarelli, J.P., Sweeny, Renwick, Freedman and Román, JJ.